United States Court of Appeals
                     For the First Circuit


Nos. 18-1669, 19-1042, 19-1043, 19-1107

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       MARTIN GOTTESFELD,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
               Lynch and Kayatta, Circuit Judges.


     Michael Pabian, with whom Brandon Sample was on brief, for
appellant.
     Javier A. Sinha, Attorney, Criminal Division, Appellate
Section, with whom Andrew E. Lelling, United States Attorney,
District of Massachusetts, Donald C. Lockhart, Assistant United
States Attorney, Seth B. Kosto, Assistant United States Attorney,
Brian C. Rabbitt, Acting Assistant Attorney General, and Robert A.
Zink, Acting Deputy Assistant Attorney General, were on brief, for
appellee.



                        November 5, 2021
            KAYATTA,        Circuit    Judge.        In    March 2014,     Martin

Gottesfeld and others committed a "Distributed Denial of Service"

cyberattack against Boston Children's Hospital and Wayside Youth

and Family Support Network, causing both to lose their internet

capabilities for three to four weeks.              Gottesfeld targeted Boston

Children's and Wayside because of their role in caring for Justina

Pelletier, a child whose medical condition and treatment were at

the center of a custody dispute that received national attention.

Gottesfeld publicly admitted responsibility for the attacks.                   He

was subsequently charged with intentionally causing damage to a

protected computer, 18 U.S.C. § 1030(a)(5)(A), and conspiring to

do the same, id. § 371.         After an eight-day trial, Gottesfeld was

convicted     on     both     counts     and      sentenced    to      121 months'

imprisonment, to be followed by three years of supervised release.

                                         I.

                                         A.

            We begin with Gottesfeld's argument that his indictment

should be dismissed under the Speedy Trial Act, 18 U.S.C. §§ 3161–

3174. In pertinent part, the Speedy Trial Act provides that "[a]ny

information     or   indictment        charging    an     individual    with   the

commission of an offense shall be filed within thirty days from

the date [of his arrest]."            Id. § 3161(b).       An indictment filed

after the thirty-day period has expired must be dismissed.                     Id.

§ 3162(a)(1).      But certain periods of delay are not counted toward


                                       - 2 -
the thirty-day limit.        See id. § 3161(h).       Two such exclusions are

relevant here.

           First, the Act excludes delay resulting from so-called

"ends-of-justice continuances."           Zedner v. United States, 547 U.S.

489,   498–99     (2006)      (describing      what      is   now     18   U.S.C.

§ 3161(h)(7)(A)).       These       are   "continuance[s]     granted      by   any

judge . . . on the basis of his findings that the ends of justice

served by taking such action outweigh the best interests of the

public and the defendant in a speedy trial," as long as the reasons

supporting such findings are "set forth[] in the record of the

case, either orally or in writing."             18 U.S.C. § 3161(h)(7)(A).

Second, the Act also does not count time "resulting from any

pretrial   motion,    from    the    filing   of   the    motion     through    the

conclusion of the hearing on, or other prompt disposition of, such

motion."   Id. § 3161(h)(1)(D).

           In this case, Gottesfeld was arrested on February 17,

2016 and indicted 246 days later, on October 19, 2016.                      It is

undisputed that twenty-six of these days were not excludable under

the Speedy Trial Act.         The remainder of the delay was initially

excluded by the district court as resulting from six ends-of-

justice continuances granted by the district court without any

contemporaneous      objection       by   Gottesfeld.         When    Gottesfeld

subsequently moved to dismiss the indictment under the Speedy Trial

Act, the district court clarified that the same periods of delay


                                      - 3 -
were also excludable in part as resulting from the district court's

consideration of each of the six predicate motions to continue.

See id. § 3161(h)(1)(D).

            On appeal, Gottesfeld challenges the exclusion of the

time during which six motions to continue were pending and the

time covered by three of the ends-of-justice continuances.                  We

address each in turn.

                                        1.

            Gottesfeld focuses first on the time during which the

six motions to continue were pending before the district court.

Gottesfeld argues that the time during which these motions were

pending was not properly excludable because the motions were not

"pretrial motions" within the meaning of section 3161(h)(1)(D).

The   parties    dispute     whether     Gottesfeld   has   preserved     this

argument.       While   a   defendant    cannot   prospectively   waive    the

application of the Speedy Trial Act, Zedner, 547 U.S. at 503, a

defendant can waive or forfeit a claim of error in the application

of the Act by failing to timely raise the claim in the district

court, United States v. Valdivia, 680 F.3d 33, 41 (1st Cir. 2012).

And a defendant's request for a continuance or his acquiescence in

a request can be considered in weighing the propriety of the

continuance.      United States v. Balsam, 203 F.3d 72, 79–80 (1st

Cir. 2000).




                                    - 4 -
            In this instance, we need not decide what standard of

review applies because we see no error, plain or otherwise, in the

district        court's     decision       to        exclude       time      under

section 3161(h)(1)(D).       Indeed, we have previously treated motions

to continue as "pretrial motions" under that statutory provision.

See United States v. Richardson, 421 F.3d 17, 27–31 (1st Cir. 2005)

(excluding time between the filing of the government's motion to

continue and the district court's effective denial of that motion).

            Gottesfeld insists that this case is distinguishable,

pointing to a provision of the district court's Plan for the Prompt

Disposition of Criminal Cases that requires all pre-indictment

motions    to   continue    to   be    filed    in   what   is    known     as   the

"miscellaneous business docket."           Because any such motion is not

filed directly in the docket for a defendant's criminal case,

Gottesfeld argues, it cannot be considered a "pretrial motion"

within the meaning of section 3161(h)(1)(D).                     We reject this

formalistic argument.       We have historically adopted a functional

rather than formalistic approach to determining what constitutes

a "pretrial motion."       See Richardson, 421 F.3d at 28–29 ("'We have

read the term "pretrial motion" broadly to encompass all manner of

motions' for purposes of tolling the speedy trial clock, 'ranging

from   informal    requests      for   laboratory     reports      to     "implied"

requests for a new trial date.'" (quoting United States v. Barnes,

159 F.3d 4, 11 (1st Cir. 1998))); see, e.g., United States v.


                                       - 5 -
Santiago-Becerril, 130 F.3d 11, 17 (1st Cir. 1997) (construing

counsel's notification of availability as an implied motion for a

new trial date and therefore treating it as a "pretrial motion"

for speedy-trial purposes).        And we do not see how continuances

granted by way of the miscellaneous business docket would "affect[]

the course of trial" any differently than they would if granted on

a criminal docket.       Barnes, 159 F.3d at 11.1

                                    2.

            Gottesfeld      separately     advances    three    arguments

challenging the exclusion of sixty-two days resulting from three

of   the   six   ends-of-justice   continuances.      He   contends   that:

(1) the judge who granted the continuances did not make "findings

that the ends of justice served by taking such action outweigh[ed]

the best interest of the public and the defendant in a speedy

trial," as required by section 3161(h)(7)(A); (2) the court's

reasons for making such findings were never "set[] forth[] in the

record of the case," as required by the same provision; and (3) the

continuances were granted on an impermissible basis.

            The first two of these arguments largely hinge on our

construction of the law, and were raised in the district court, so


      1 We need not address Gottesfeld's suggestion             that the
miscellaneous business docket is unfair because it only        allows for
"one-sided" government participation.    The fact that         Gottesfeld
assented to every motion to continue filed below belies        any notion
that he was unable to participate in or was otherwise          prejudiced
by the procedures for adjudicating those motions.


                                   - 6 -
we will consider them de novo.        See United States v. Irizarry-

Colón, 848 F.3d 61, 65 (1st Cir. 2017).           Gottesfeld's third

argument, however, appears for the first time on appeal.    Although

we have held that "exclusions of time not specifically challenged

in the district court are waived on appeal," United States v.

Laureano-Pérez, 797 F.3d 45, 57 (1st Cir. 2015), we have never

definitively decided the applicable standard of review where the

defendant challenges the same exclusions under a new theory.

Without adequate briefing by the parties as to the standard of

review, we assume favorably to Gottesfeld that plain-error review

applies to the specific arguments he failed to raise below.      See

Valdivia, 680 F.3d at 41–42 (noting that "there [was] a strong

basis for finding [an] argument waived" where the defendant did

not present it to the district court in his motion to dismiss under

the Speedy Trial Act, but assuming that plain error review applied

in any event).

                                 a.

          Delay resulting from a continuance is excluded only if

the judge before granting the continuance finds (even if only in

his or her mind) that the ends of justice served by the continuance

outweigh the best interests of the defendant and the public in

speed.   Zedner, 547 U.S. at 506.       Additionally, specific facts

supporting that determination need be apparent from the order

itself or the record.   Id. at 495, 505–07.    On the other hand, "it


                               - 7 -
is not necessary for the court to articulate the basic facts"

underlying its decision to grant an ends-of-justice continuance

"when they are obvious and set forth in" the motion to continue.

United States v. Pakala, 568 F.3d 47, 60 (1st Cir. 2009) (quoting

United States v. Rush, 738 F.2d 497, 507 (1st Cir. 1984)).

          Here, the relevant motions asserted that the ends of

justice supported the continuances under section 3161(h)(7)(A)

because the parties were awaiting a detention decision by the

magistrate judge and could not "conclude their discussions of a

possible plea agreement and information" without it.           By granting

each motion, the judge presiding over the miscellaneous business

docket "necessarily adopted" these grounds, Pakala, 568 F.3d at

60, which supports the conclusion that she was "persuad[ed] . . .

that the factual predicate for a statutorily authorized exclusion

of delay could be established," id. (quoting Zedner, 547 U.S. at

505). No more was required at the time the challenged continuances

were granted.2

                                    b.

          Turning    to   Gottesfeld's    second   procedural    argument

challenging   the   excludability    of   delays   resulting    from   the



     2  Gottesfeld argues that the court could not have adopted
the contents of the relevant motions to continue because stalled
plea negotiations could not justify an exclusion of time.       We
consider this argument later, when addressing the substance of the
district court's ends-of-justice determinations.


                                 - 8 -
continuances, we are satisfied that the requisite findings were

adequately "set[] forth[] in the record of the case" as required

by 18 U.S.C. § 3161(h)(7)(A).     In denying Gottesfeld's motion to

dismiss the indictment under the Speedy Trial Act, the trial judge

explained that Gottesfeld, through counsel, sought the continuance

because he was "seriously considering" a plea agreement that had

been   drafted.   The   court   further    stated   that   it   found   the

continuance to be in Gottesfeld's interest.           These statements

qualify as a statement of reasons set forth "in the record of the

case" under section 3161(h)(7)(A).        See Valdivia, 680 F.3d at 39

("Such findings must be entered into the record by the time a

district court rules on a defendant's motion to dismiss under the

[Speedy Trial Act]."); Rush, 738 F.2d at 507 ("Both purposes [of

the findings requirement] are served if the text of the order

[granting the continuance], taken together with more detailed

subsequent statements, adequately explains the factual basis for

the continuance under the relevant criteria.").

           Gottesfeld nevertheless argues that the trial judge's

elaboration of reasons supporting the ends-of-justice continuances

cannot satisfy section 3161(h)(7)(A) because a different judge

actually granted the continuances on the miscellaneous business

docket.   However, the statute does not require that the judge who

grants the continuance must be the same judge who sets forth in

the record the reasons for the ultimate decision to exclude time.


                                 - 9 -
Indeed, the statute suggests the opposite by using different words

to allocate responsibility for these distinct requirements.       While

it requires the "judge" who grants an ends-of-justice continuance

to do so only "on the basis of" the requisite findings, it permits

the "reasons" supporting such findings to be "set[] forth[] in the

record of the case" by the "court."        18 U.S.C. § 3161(h)(7)(A)

(emphases added).   Given the plain language of the statute -- and

absent any reason to believe that following it would contravene

the intent of the Speedy Trial Act in this case in which the

motions themselves made obvious the reasons for granting them --

we conclude that the trial judge's order denying Gottesfeld's

motion to dismiss sufficiently set forth the reasons supporting

the challenged ends-of-justice determinations.3

                                   c.

          Gottesfeld's   third    speedy   trial   argument,   that   the

district court granted the challenged continuances for improper

reasons, fares no better.   As we have already explained, we review

this argument under the plain error standard.

          The district court excluded the time resulting from the

challenged continuances under section 3161(h)(7)(A) because it

agreed with Gottesfeld that serious plea negotiations warranted


     3  Having so concluded, we need not address Gottesfeld's
separate argument that the judge who granted the challenged
continuances on the miscellaneous business docket failed to
adequately set forth such findings.


                                 - 10 -
the continuance.    "[W]e have expressly left open the issue whether

periods of plea negotiations can properly be excluded,"                  United

States v. Souza, 749 F.3d 74, 80 (1st Cir. 2014), and at least two

circuit courts have indicated that they can be so excluded under

the ends-of-justice provision, see United States v. White, 920

F.3d 1109, 1116 (6th Cir. 2019); United States v. Fields, 39 F.3d

439, 445 (3d Cir. 1994).       Thus, the district court did not commit

clear   or   obvious   error    in    finding    that   the   parties'    plea

negotiations justified an ends-of-justice continuance.                   Hence,

there was no plain error.            Valdivia, 680 F.3d at 42; see also

United States v. Gonzalez, 949 F.3d 30, 39 (1st Cir. 2020) (finding

no plain error where there was no binding authority on point).

             Even accepting the notion that plea negotiations can

support an ends-of-justice determination, Gottesfeld argues that

the challenged continuances could not have been granted on that

basis because the parties' plea discussions were "on hold" and

"stalled" rather than "active" and "ongoing" during the relevant

periods.      However, he cites no authority that would support

distinguishing     between     "active"    and   "stalled"    phases     of   a

negotiation that the parties still view as open.                 And such a

distinction is not obvious.            The utility of plea discussions

necessarily depends on the information available to the parties at

the time. As such, temporary pauses in genuinely open negotiations




                                     - 11 -
might    well       be   expected     while    the   parties   wait   to    receive

information that might affect their ongoing negotiation strategy.

              Gottesfeld emphasizes that the information on which the

parties      were    waiting    was   the     magistrate   judge's    decision   on

detention.      As such, Gottesfeld argues, granting the challenged

continuances under the guise of plea negotiations effectively

extended the amount of excludable time during which the detention

decision could be kept "under advisement" from thirty days to

ninety-two days, working an end-run around section 3161(h)(1)(H)

and frustrating the purposes of the Speedy Trial Act.                      But this

argument merely begs the question of whether the ends-of-justice

continuances were properly granted.              And it also overlooks that an

"ends of justice" continuance can serve as an independent source

of excludable time.            See Rush, 738 F.2d at 505 (suggesting that

time beyond the thirty-day under-advisement period can be excluded

if there is some other "source of excludable time such as an 'ends

of justice' continuance").

              Still, Gottesfeld asserts, the need for additional time

for plea negotiations undisputedly depended on the delay in the

detention decision.            Because that delay was not explained by the

district court, Gottesfeld asserts that it must have been caused

by "general congestion of the court's calendar," which cannot be

used    to   justify      an    ends-of-justice      continuance.      18    U.S.C.

§ 3161(h)(7)(C).          But it is not obvious that congestion is the


                                        - 12 -
only available explanation for the delay.       And a district court is

not generally required to explain the reasons underlying any delay

in issuing an opinion on a contested issue after a hearing.

Moreover,   Gottesfeld   specifically      consented     to   each   of   the

challenged continuances at the time they were proposed and granted.

See United States v. Gates, 709 F.3d 58, 67–68 (1st Cir. 2013)

(relying in part on defense counsel's consent in affirming the

denial of a motion to dismiss under the Speedy Trial Act).                For

all these reasons, and absent caselaw directly on point, see

Gonzalez, 949 F.3d at 39, we find no plain error.4

                                   B.

            Gottesfeld   also   contends    that   the    district    court

erroneously denied his motion to suppress evidence collected from

his apartment during the execution of a search warrant because the

magistrate judge who signed the warrant "was neither neutral nor

detached" and because she was "subject to recusal."5             We review

the district court's findings of fact for clear error and legal




     4  Because we find that Gottesfeld's contentions under the
Speedy Trial Act do not support vacating or reversing his
conviction, we need not address the government's arguments that
those contentions were barred by the doctrine of judicial estoppel.
     5  Below, Gottesfeld also moved to suppress evidence obtained
pursuant to a trap-and-trace order, which was signed by a different
magistrate judge, on other grounds. On appeal, Gottesfeld does
not challenge the district court's denial of his motion to suppress
as to that issue, so we do not address it.


                                 - 13 -
rulings de novo.      See United States v. Tom, 988 F.3d 95, 98 (1st

Cir. 2021).

              Gottesfeld contends that the magistrate judge was not

neutral, detached, or sufficiently impartial because her spouse

was a victim of the cyberattack on Boston Children's.                  In making

this argument below, Gottesfeld pointed to: (1) a statement in the

affidavit attached to the search warrant application that the

cyberattack had also caused disruption to the "network on which

[Boston     Children's]    and    other     Harvard      University-affiliated

hospitals     communicate,"      and   (2) evidence      that    the   magistrate

judge's spouse was employed as a doctor by Brigham and Women's

Hospital, which is affiliated with Harvard University, and as a

professor by Harvard Medical School.             But Gottesfeld identified no

evidence to suggest that the magistrate judge's spouse was actually

affected by the cyberattack in any substantial manner.                  For this

and   other    reasons,   the    district       court   denied   his   motion   to

suppress.

              On appeal, Gottesfeld highlights evidence in the trial

record that Brigham and Women's was one of the Harvard-affiliated

hospitals that lost its internet connection as a result of the

cyberattack.     He also points to a statement made by the government

during his detention hearing that "Harvard hospitals" were unable

to complete routine patient-care tasks in the aftermath of the

cyberattack. From this evidence, Gottesfeld asserts, it is "clear"


                                       - 14 -
that the magistrate judge's spouse was "directly and profoundly

affected" by the cyberattack.

          Gottesfeld's hyperbole to one side, we agree that one

can reasonably infer that the shutdown of 65,000 IP addresses in

a network that included the husband's two employers likely had

some adverse effect on him.     Armed with this inference that the

magistrate judge's husband likely experienced some adverse effect,

Gottesfeld argues that: (1) recusal was mandatory under both 28

U.S.C. § 455(a) and the Fourth Amendment, see generally United

States v. Leon, 468 U.S. 897, 914 (1984); and (2) that evidence

gathered pursuant to the warrant issued by the magistrate judge

must be suppressed.   For the following reasons, we disagree.

          First, the inferred harm here is both indirect and, as

to its extent, speculative.      See United States v. Bayless, 201

F.3d 116, 127 (2d Cir. 2000) ("[D]isqualification [under section

455] is not required on the basis of remote, contingent, indirect

or speculative interests.").    There is also nothing in the record

to compel a finding that the magistrate judge suspected that her

husband was a target of the disruption.    And while the aggregate

effect of the denial-of-service attack was serious and undoubtedly

created a substantial risk of significant harm to many persons,

especially patients, there is no suggestion in the record that the

magistrate judge's husband experienced any untoward effects beyond

inconvenience, delay, and likely annoyance.


                                - 15 -
             Gottesfeld points to no precedent at all holding that an

effect on a spouse of this type would preclude a magistrate judge

from issuing a search warrant.             He points only to cases in which

a judge's colleagues had been murdered by the defendant or injured

by a bomb blast one block away from the judge's courtroom.                             See,

e.g., United States v. Moody, 977 F.2d 1425, 1428 (11th Cir. 1992)

(judicial colleague murdered); Nichols v. Alley, 71 F.3d 347, 350

(10th Cir. 1995) (member of judge's staff injured in Oklahoma City

bombing). These cases simply highlight how different and uncertain

the indirect effect on the magistrate judge is in this case.

             Second, Gottesfeld offers no support for the second part

of his argument -- that an issuance by a magistrate with this type

of   a    personal   interest      would     call    for    application          of    the

exclusionary rule as a remedy.          Would harmless error apply?                   Would

good     faith   affect    the   calculus?      On    these    and       other    points

Gottesfeld is completely silent.             So, the second part of his two-

part argument is waived.         United States v. Zannino, 895 F.2d 1, 17

(1st     Cir.    1990)     ("[I]ssues      adverted    to     in     a    perfunctory

manner . . . are deemed waived.").

             For these reasons, we reject Gottesfeld's                      mandatory

recusal argument.         Given that he offers no other challenges to the

warrant or to the search, we also reject his challenge to the

government's use at trial of evidence gathered pursuant to the

warrant.


                                     - 16 -
                                    C.

           Gottesfeld's next argument revolves around four motions

to withdraw that were filed by his trial counsel and denied by the

district court.       We begin by setting forth the relevant factual

background before addressing Gottesfeld's claims on appeal.

                                    1.

           At   his     initial   appearance   in   the   District   of

Massachusetts in April 2016, Gottesfeld was represented by hired

counsel.   Approximately eight months later, that counsel moved to

withdraw due to Gottesfeld's indigency.         An Assistant Federal

Defender was appointed as a replacement. In March of the following

year, another Assistant Federal Defender joined in Gottesfeld's

representation.   But by November 2017, Gottesfeld claimed that he

had "lost faith and trust in the [Federal Public Defender Office]

to effectively and zealously represent his best interests," and

moved for substitute counsel.        The district court granted the

motion and appointed yet a fourth attorney to represent Gottesfeld.

That attorney later moved, with Gottesfeld's consent, to withdraw

as counsel on two separate occasions in March 2018. At the hearing

on that attorney's second motion to withdraw, the district court

advised Gottesfeld as follows:

           [I]f I allow his motion and appoint new
           counsel, this will be the last counsel you
           will get, . . . and there will be no further
           attorneys. The alternative of course is that



                                  - 17 -
           you agree to represent yourself pro se, which
           you've told me . . . you don't want to pursue.

Gottesfeld indicated that he understood the judge's advice and did

not retract his assent to his attorney's motion to withdraw as

counsel. The district court granted the motion and appointed David

Grimaldi as Gottesfeld's fifth attorney.

           Attorney Grimaldi worked on Gottesfeld's case for less

than   three   months   before   moving    to   withdraw   as    counsel   at

Gottesfeld's     request   on    June 1,   2018,    citing      Gottesfeld's

disagreement with Attorney Grimaldi over trial strategy and his

consequent lack of trust in Attorney Grimaldi.             The court found

that the evidence provided in support of this motion did not

constitute good cause for excusing Attorney Grimaldi and did not

justify the delay that would inevitably result if the motion were

granted.   Gottesfeld does not appear to challenge that decision on

appeal.

           On June 28, 2018, with trial less than three weeks away,

Attorney Grimaldi filed a second motion to withdraw on his own

behalf, asserting "an irreparable breakdown in the attorney-client

relationship."     At a hearing on the second motion to withdraw,

Attorney Grimaldi explained that Gottesfeld had made a number of

disparaging online posts about him and his legal practice. Because

Gottesfeld was "attacking [his] livelihood," Attorney Grimaldi

represented that he did not believe he could effectively represent



                                  - 18 -
Gottesfeld any longer.           Gottesfeld opposed Attorney Grimaldi's

motion, stating that he "did not want a new lawyer" and "[did] not

want more delay."        The district court denied the motion, finding

that "no irreparable breakdown in communication had occurred."

The   district    court     also        noted    that   "trial    [was]    quickly

approaching,"     and    that    Attorney        Grimaldi   had   been    able   to

diligently and zealously represent Gottesfeld up to that point.

             The parties continued preparing for trial until July 12,

2018, when Attorney Grimaldi filed a third motion to withdraw as

counsel on an emergency basis, given that jury selection was only

seven days away.        The motion was referred by the trial judge to

another judge who was responsible for handling emergencies in the

district court.         The emergency judge held a hearing, at which

Attorney Grimaldi indicated that Gottesfeld had continued to make

disparaging public statements about him and his law firm bearing

the   same    name.      Based     on    these    events,   Attorney      Grimaldi

represented that he could not "represent Mr. Gottesfeld zealously"

and that "Mr. Gottesfeld [did] not have [his] full and undivided

loyalty."     Gottesfeld nevertheless stated:               "I want this trial

date. . . .     I don't want to delay it.            I don't want new counsel.

I don't want to waive my right to counsel.              I want Mr. Grimaldi to

do his job."     Based on Gottesfeld's statements and the fact that

the motion was filed "on the eve of trial," the emergency judge

denied the motion on July 16, 2018.


                                        - 19 -
            The next day, just two days before jury selection was

scheduled to commence, Attorney Grimaldi filed a fourth motion to

withdraw, asking that the trial judge (rather than the emergency

judge) consider the grounds asserted in the third motion to

withdraw.    The trial judge denied the motion that afternoon for

substantially the same reasons as the emergency judge.       The trial

judge also reiterated his earlier warning to Gottesfeld that

Attorney Grimaldi was his "last court-appointed attorney" and that

further public attacks on Attorney Grimaldi or any other misconduct

could be treated as "an implied waiver of counsel."

            Trial proceeded as scheduled, and the jury returned a

guilty verdict on August 1, 2018.       On August 31, one week before

post-trial motions were due and seven weeks before sentencing,

Attorney Grimaldi filed a fifth motion to withdraw as counsel for

the same reasons as before.     Gottesfeld assented to the motion,

but only "so long as he [would be] provided new counsel (and not

ordered to represent himself pro se) and the change of attorneys

does not delay future proceedings, including but not limited to

his sentencing hearing."   The district court held a hearing on the

motion and engaged in the following colloquy with Gottesfeld:

            THE COURT:     You understand that, if I allow
                           his motion, you are going to
                           represent yourself pro se?

            THE DEFENDANT: That   would    be   over    my
                           objection, Your Honor. I don't
                           plan on waiving my right to the


                               - 20 -
                               effective    assistance     of
                               counsel. . . . I would object
                               to having to represent myself.
                               I assent to --

              THE COURT:       You remember when I appointed
                               him, I told you this was your
                               last lawyer.

              THE DEFENDANT: Yep, yep. . . .       [Y]ou know, if
                             I would not be         appointed new
                             counsel, that I        do not assent
                             to Mr. Grimaldi       leaving.

The    district   court    again   denied     Attorney    Grimaldi's    motion,

finding that he had done "a very creditable and professional job"

even as Gottesfeld was "attacking him online . . . with frivolous

and cockamamy charges" and that appointing substitute counsel

would likely delay Gottesfeld's sentencing hearing.                    Attorney

Grimaldi was subsequently permitted to withdraw as counsel at a

later date, prior to sentencing, after Gottesfeld initiated a

separate legal proceeding against him.

                                       2.

              With full knowledge of these facts, and after asking the

district court to deny each of Attorney Grimaldi's second, third,

and fourth motions to withdraw, Gottesfeld now takes the position

that    the   district     court   should   have   granted    those    motions.

Although he expressly and repeatedly assured the district court

that he wanted to proceed with Attorney Grimaldi as counsel, he

now asserts that Attorney Grimaldi should not have been permitted

to     continue    representing      him    because      Attorney   Grimaldi's


                                     - 21 -
statements at the hearings on the relevant motions to withdraw

demonstrated an actual conflict of interest and a "total breakdown

in communication" in the attorney-client relationship.

          In advancing this argument, Gottesfeld offers no view as

to the proper standard of review.      The government in its brief

makes the case for waiver, to which Gottesfeld offers no opposition

in his reply.   Waiver of some type would seem to be implicated

here.   A defendant usually cannot "properly challenge on appeal a

proposal he himself offered to the trial court."   United States v.

Amaro-Santiago, 824 F.3d 154, 160 (1st Cir. 2016) (quoting United

States v. Angiulo, 897 F.2d 1169, 1216 (1st Cir. 1990)).        The

reasons for this rule are clear:   Without it, defendants would be

able to "sandbag" the district court by taking one position and

"gambling on a favorable verdict, knowing [that] if [the] verdict

went against them[,] they could seek a new trial."    United States

v. Hallock, 941 F.2d 36, 45 (1st Cir. 1991) (citing United States

v. Costa, 890 F.2d 480, 482 (1st Cir. 1989)); see also United

States v. Ocean, 904 F.3d 25, 39 (1st Cir. 2018) (stating that a

defendant may not "plant[] an error and nurtur[e] the seed as

insurance against an infelicitous result" (quoting United States

v. Taylor, 54 F.3d 967, 972 (1st Cir. 1995))).

          In any event, even if we were to find Gottesfeld's

challenge to the denial of the second, third and fourth motions to

withdraw reviewable, we would still reject it.     When reviewing a


                              - 22 -
district court's denial of a motion to withdraw, we consider "the

timeliness of the motion, the adequacy of the court's inquiry into

the defendant's complaint, and whether the conflict between the

defendant and his counsel was so great that it resulted in a total

lack of communication preventing an adequate defense."                United

States v. Reyes, 352 F.3d 511, 515 (1st Cir. 2003) (quoting United

States v. Woodward, 291 F.3d 95, 107 (1st Cir. 2002)).             "We accord

'extraordinary deference' to the district court's decision when

'allowance     of    the    motion   would     necessitate   a   last-minute

continuance.'"       United States v. Theodore, 354 F.3d 1, 5 (1st Cir.

2003) (quoting Woodward, 291 F.3d at 107).             We review preserved

objections to decisions on motions to withdraw for abuse of

discretion, see Reyes, 352 F.3d at 515, and forfeited objections

for plain error, see United States v. Brake, 904 F.3d 97, 99 (1st

Cir. 2018).

           The second, third, and fourth motions to withdraw were

filed a very short time before trial.             Given the complexity of

Gottesfeld's case, granting any of the challenged motions to

withdraw   would     have   almost   certainly    required   a   "last-minute

continuance."       Theodore, 354 F.3d at 5 (quoting Woodward, 291 F.3d

at 107).     Nevertheless, the district court gave due consideration

to all those motions at issue, exhaustively exploring the grounds

for each of them through a hearing.           The district court also found

that Attorney Grimaldi was capable of effectively representing


                                     - 23 -
Gottesfeld despite the difficulties of their relationship and that

Attorney Grimaldi in fact did "a very creditable and professional

job" defending Gottesfeld at trial.    Based on our review of the

trial record, we see no reason to doubt these findings.      For all

these reasons, Gottesfeld is not entitled to a new trial, under

any standard of review, based on the district court's denials of

Attorney Grimaldi's second, third, and fourth motions to withdraw.

To rule otherwise would be to rule that a defendant in a criminal

case need simply attack his own lawyer online in order to force

the court's hand in making rulings that could then themselves be

attacked on appeal.

          This leaves, to some extent, Gottesfeld's challenge to

the district court's denial of the fifth motion to withdraw.     It

is true that Gottesfeld initially claimed not to oppose Attorney

Grimaldi's fifth motion to withdraw, on the condition that he would

not have to proceed pro se if the motion were granted.    But given

the district court's prior admonitions on this score, Gottesfeld

was well aware that this condition would not be satisfied.    He had

been repeatedly advised that he would have to proceed pro se if

Attorney Grimaldi withdrew.   And when the district court reminded

him of this during the hearing on the fifth motion to withdraw,

Gottesfeld indicated that he understood and that he wanted Attorney




                              - 24 -
Grimaldi to continue as counsel.6      In any event, Attorney Grimaldi

eventually was allowed to withdraw, and Gottesfeld offers no claim

at all that he suffered any prejudice during the period between

the post-trial denial of the fifth motion and the presentencing

withdrawal of his attorney.

                                  D.

          Still training his attention on         Attorney   Grimaldi's

motions to withdraw, Gottesfeld contends that the district court

violated his Sixth Amendment right to a public trial by not

allowing the press or the public attend the hearings conducted on

five of the motions.     Gottesfeld in at least four of these

instances objected to the exclusion, so we review the challenged

decisions to exclude de novo.       See United States v. Brown, 669

F.3d 10, 32 (1st Cir. 2012)

          The Sixth Amendment provides, in relevant part, that

"[i]n all criminal prosecutions, the accused shall enjoy the right

to a speedy and public trial."   U.S. Const. amend. VI.      That right

to a public trial applies at "any stage of a criminal trial,"

including jury selection.     Presley v. Georgia, 558 U.S. 209, 213

(2010). And the Supreme Court has concluded that the right extends


     6  Gottesfeld does not assert on appeal that the district
court erred in issuing these warnings, and we can find no fault
with them.   See United States v. Jones, 778 F.3d 375, 388 (1st
Cir. 2015) ("In some circumstances, a district court may force a
defendant to choose between proceeding with unwanted counsel or no
counsel at all.").


                                - 25 -
to at least one pretrial context: hearings aimed at suppressing

evidence proffered for trial.    Waller v. Georgia, 467 U.S. 39, 47

(1984).   Gottesfeld asks that we further extend the public-trial

right to pretrial hearings on motions to withdraw by counsel.

Neither party points to any case deciding whether such an extension

is warranted.    We think it is not, at least absent factors not

present here.

           As justification for its holding that a defendant has a

constitutional right to public suppression hearings, the Supreme

Court explained that suppression hearings "often resemble[] a

bench trial" where "witnesses are sworn and testify," "counsel

argue their positions," and the "outcome frequently depends on a

resolution of factual matters."      Id. at 47.      Notably, the Court

cited the fact that suppression hearings often challenge police

conduct, which creates a strong interest in public scrutiny.         Id.

           These withdrawal hearings, by contrast, involved only a

dispute between the defendant and his counsel.       Public hearings on

such motions will not "encourage[] witnesses to come forward" or

"discourage[]   perjury"   because       they   do   not   involve   the

presentation of evidence relevant to the defendant's guilt or

innocence.   Brown, 669 F.3d at 33 (quoting Waller, 467 U.S. at

46).   Indeed, government counsel was also barred from the hearing.

The issue -- should defense counsel be allowed to withdraw -- was

entirely collateral to the trial or to any issues of guilt or


                                - 26 -
innocence.     And the nature of the issue -- antagonism between

counsel and the defendant -- raised a serious possibility that

public disclosure of the hearing would create publicity that might

find its way into the jury box and would certainly become known to

the prosecution. The primary purpose of the Sixth Amendment right,

after all, is to "benefit . . . the accused."     Brown, 669 F.3d at

33 (quoting United States v. Scott, 564 F.3d 34, 38 (1st Cir.

2009)).      As to this last point -- benefiting the accused --

Gottesfeld argues that he waived any objection to closing the

hearings.     But that waiver was itself uncounseled, illustrating

how different these hearings are from the adversarial proceedings

known as a trial.

            All in all, we decline the invitation to hold that the

Sixth Amendment public-trial right applied to the pretrial and

post-trial hearings on counsel's motions to withdraw in this case.7

Gottesfeld's trial was held in public; the withdrawal hearings

were not part of that trial.

                                  E.

            Turning   from   procedure   to   substance,   Gottesfeld

challenges the district court's order precluding him from raising


     7  It is arguable that members of the public have a First
Amendment right to attend hearings distinct from Gottesfeld's
right to a public trial under the Sixth Amendment. See generally
Press-Enter. Co. v. Superior Ct., 464 U.S. 501 (1984).     But we
need not address that issue, as Gottesfeld does not raise it (nor
is it clear he would have standing to do so).


                                - 27 -
at trial the affirmative defense known as "defense of another."              A

district court "may preclude the presentation of [a] defense

entirely" if the defendant does not produce sufficient evidence

"to create a triable issue."           United States v. Lebreault-Feliz,

807 F.3d 1, 4 (1st Cir. 2015) (quoting United States v. Maxwell,

254 F.3d 21, 26 (1st Cir. 2001)).            We review decisions precluding

affirmative defenses de novo.          Id.

          "Use of force is justified when a person reasonably

believes that it is necessary for the defense of . . . another

against the immediate use of unlawful force," so long as the person

"use[s] no more force than appears reasonably necessary in the

circumstances."      United States v. Bello, 194 F.3d 18, 26 (1st Cir.

1999) (quoting First Circuit Pattern Crim. Jury Instr. § 5.04);

see also 2 Paul H. Robinson et al., Crim. L. Def. § 133 ("Conduct

constituting    an    offense    is     justified      if:   (1) an   aggressor

unjustifiably   threatens       harm    to   another    person;   and   (2) the

[defendant] engages in conduct harmful to the aggressor (a) when

and to the extent necessary to protect the other person, (b) that

is reasonable in relation to the harm threatened."); Model Penal

Code § 3.05 (similar).

          Gottesfeld sought to argue at trial that his cyberattack

on Boston Children's and Wayside was justified because it was

necessary to protect Pelletier from remaining under the care of

those institutions.       In support of this theory, he primarily


                                      - 28 -
pointed to news and television reports stating that Pelletier was

being "abused" and "tortured" under the care of Boston Children's

and     Wayside;   that   Pelletier's   custody   proceeding     might    be

"compromised"; and that Pelletier's parents had contacted the

Federal Bureau of Investigation and other law enforcement agencies

regarding Pelletier's plight to no avail.

            This   evidence   would   perhaps   support   a   finding    that

Gottesfeld subjectively believed Pelletier was at some risk of

harm.     But he marshals no case to support a finding that he

reasonably believed that she faced the threat of immediate unlawful

force.     To the contrary, he knew that her custody was authorized

by a court order.8        Furthermore, even if he thought that some

individual or group of individuals were using or threatening to

use unlawful force, that would have provided no justification for

Gottesfeld to take hostage thousands of other persons' internet

connections.



      8 To the extent Gottesfeld contends that he reasonably
believed that Pelletier's treatment during her custody was
unlawful, that argument is waived multiple times over: Gottesfeld
did not clearly assert it before the district court and only now
tries to develop it in his reply brief. Even were we to consider
this argument, public commentary and opinion comparing Pelletier's
treatment to torture -- which is all he cites to support this claim
-- does not alone support a finding that he reasonably believed
that she was in fact being subjected to torture. To rule otherwise
would be to empower every citizen with the ability to
simultaneously incite and immunize criminal conduct by another
even as a judicial tribunal is available to hear the claims of
harm.


                                  - 29 -
               Nor could a jury have found Gottesfeld's chosen methods

reasonably      necessary.         The   issue    of    Pelletier's    custody      and

treatment were before a court, and all allegations known to

Gottesfeld were known to law enforcement authorities.                          To the

extent that Gottesfeld viewed these alternative courses of action

as unlikely to succeed, we have previously explained that a

defendant's likely inability "to effect the changes he desires

through legal alternatives does not mean, ipso facto, that those

alternatives       are    nonexistent."           Maxwell,      254    F.3d    at   29

(considering a defendant's assertion of the necessity defense);

see also Bello, 194 F.3d at 27 (stating that, under federal law,

the "absence of lawful alternatives is an element of all lesser-

evil defenses" (quoting United States v. Haynes, 143 F.3d 1089,

1090–91 (7th Cir. 1998))). But see United States v. Perez-Jimenez,

219   F.   App'x    644,    646–47       (9th    Cir.   2007)   (availability       of

alternatives is relevant, albeit not an element).                      Gottesfeld's

opening brief on appeal does not even attempt to argue otherwise;

he addresses the issue of necessity only in his reply brief, and

even then does so cursorily. This provides yet another independent

basis    for    affirming    the    district      court's    decision    precluding

Gottesfeld      from     presenting      his    defense-of-others      argument     at

trial:      "[A]n appellant waives any argument not made in his

'opening brief but raised only in [his] reply brief.'"                         United

States     v.   Pedró-Vidal,       991    F.3d    1,    4 n.3   (1st    Cir.    2021)


                                         - 30 -
(alterations        in    original)    (quoting    United    States    v.    Rivera-

Carrasquillo, 933 F.3d 33, 40 n.7 (1st Cir. 2019)).9

                                           F.

               Finally, we address Gottesfeld's argument that the trial

judge improperly denied three recusal motions he made pro se after

the verdict but before sentencing.                As we explained above, under

28 U.S.C. § 455(a), a judge "shall disqualify himself in any

proceeding         in    which   his   impartiality        might    reasonably    be

questioned."        Additionally, a judge must recuse himself if he "has

a personal bias or prejudice" concerning a party,                       28 U.S.C.

§§ 144, 455(b)(1); if he "knows that he, individually or as a

fiduciary, . . . has a financial interest in the subject matter in

controversy or in a party to the proceeding, or any other interest

that       could   be    substantially    affected    by    the    outcome   of   the

proceeding," id. § 455(b)(4); or if he knows that a person "within

the third degree of relationship" to him has "an interest that

could be substantially affected by the outcome of the proceeding,"

id. § 455(b)(5).           "We review a ruling on a motion to recuse for

abuse of discretion."            United States v. Torres-Estrada, 817 F.3d

376, 380 (1st Cir. 2016) (quoting United States v. Pulido, 566

F.3d 52, 62 (1st Cir. 2009)).            We will uphold the district court's



       9We accordingly need not review the district court's other
rationales for precluding Gottesfeld from raising a defense-of-
others defense at trial.


                                         - 31 -
denial of such a motion "unless we find that it cannot be defended

as a rational conclusion supported by a reasonable reading of the

record."    Id. (quoting Pulido, 566 F.3d at 62).

            In his motions to disqualify the trial judge below,

Gottesfeld alleged that: (1) the trial judge had a financial and

personal    interest   in    maintaining        the   reputation      of   Boston

Children's,    which   was   a   target    of    Gottesfeld's      cyberattack;

(2) the trial judge was "emotionally compromised" from having

presided over the trial of another hacker who committed suicide

after being convicted and sentenced on charges similar to those

brought against Gottesfeld; and (3) the judge ruled against him on

a number of motions.         Having reviewed Gottesfeld's allegations

concerning the trial judge's financial disclosures, prior judicial

service, and legal rulings in this case, we see nothing to suggest

that the trial judge had any bias, prejudice, personal interest,

or    financial    interest       that      would      have     required      his

disqualification from this case.          To start, as we mentioned above,

section 455 does not require recusal "on the basis of remote,

contingent, indirect or speculative interests."               Bayless, 201 F.3d

at   127.     Gottesfeld's    allegations       of    the   judge's    financial

interests in the reputation of Boston Children's -- based on an

attenuated series of connections involving non-profits to which

the judge had donated -- are far too remote and indirect to suggest

even an appearance of partiality, and his allegations concerning


                                   - 32 -
the judge's emotional response to the events following a prior

case are similarly too speculative to require disqualification.

Finally, his third basis for recusal, which boils down to a bare

disagreement with the judge's rulings in this case, runs afoul of

the "extrajudicial source" doctrine.          See Liteky v. United States,

510 U.S. 540, 544–51 (1994) (explaining that any claim of bias or

prejudice    --   with    limited    exceptions     --   must    "stem   from    an

extrajudicial source" (quoting United States v. Grinnell Corp.,

384 U.S. 563, 583 (1966))).

             Gottesfeld     does    not   attempt   to   argue     otherwise     on

appeal.      Indeed, he does not even repeat the allegations of

judicial bias and impropriety that he asserted in his recusal

motions below. Rather, he asserts that the district court exceeded

the scope of its discretion by denying his recusal motions without

making factual findings on the record to support those decisions.

But given our conclusion that Gottesfeld's allegations do not raise

any doubt about the trial judge's impartiality, we necessarily

hold that each of the district court's orders denying Gottesfeld's

recusal     motions   was    "a    rational   conclusion        supported   by    a

reasonable reading of the record."            Torres-Estrada, 817 F.3d at

380.    No further findings were required.10


        Insofar as Gottesfeld seeks to challenge the district
       10

court's denial of the recusal motion made by his trial counsel
after the jury began deliberations, we reject that challenge for
the same reasons.


                                     - 33 -
                                  II.

         For   the   foregoing    reasons,   we   affirm   Gottesfeld's

conviction.




                                 - 34 -